Citation Nr: 1734496	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a sleep disability, to include insomnia.

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February to October 1991.  She also had periods of active duty for training (ACDUTRA) with the Army Reserves and Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Decision Review Officer (DRO) in October 2014; a transcript of that hearing is associated with the claims file.

In March 2016, the Board granted service connection for an acquired psychiatric disorder; this grant was effectuated by the Agency of Original Jurisdiction (AOJ) in a March 2016 rating decision.  As the grant of service connection constitutes a full award of the benefit sought on appeal, this issue is no longer in appellate status and will not be addressed by the Board.

As noted by the Board in the March 2016 decision, the issue of entitlement to service connection for tinnitus was raised during the October 2014 DRO hearing.  The Board referred that issue for appropriate action by the AOJ.  To date, it does not appear that his issue has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied service connection for a right knee disability; the Veteran did not appeal.

2.  The evidence received since the December 2012 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability, and does not raise a reasonable possibility of so substantiating the claim.

3.  There is no competent medical evidence of a disability manifested by vertigo.

4.  There is no competent medical evidence of a separate and distinct sleep disability.

5.  There is no competent medical evidence of a bilateral leg disability.  

6.  The Veteran is in receipt of service connection for major depressive disorder, evaluated as 50 percent disabling; and residuals of left ankle sprain, evaluated as 10 percent disabling.  Her combined evaluation for compensation is 60 percent.  

7.  The evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b).



CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4.  A sleep disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

5.  A bilateral leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims in correspondence dated in September 2008.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the electronic claims file.  

While the Veteran was not provided with a relevant VA examination with regard to the claim of entitlement to service connection for vertigo, the Board finds that examinations are not necessary.  The record contains no competent medical evidence of a diagnosis suggestive of vertigo.  As such, an examination is not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate her claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

The Merits of the Claims

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of arthritis and diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board observes that a "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101 (24); 38 C.F.R. § 3.6 (a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, in these cases, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Petition to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied service connection for a right knee disability (characterized as right knee status post chondroplasty and arthroscopy with arthritic changes) in December 2002.  It determined that, while there were complaints referable to the right knee in May 1991, following the Veteran's return from deployment, there was no evidence of permanent residuals or chronic disability in the service treatment records, and no evidence that the current right knee condition was related to an incident of service.  
The evidence of record at the time of the December 2002 rating decision included service treatment records, the report of a November 2002 VA examination, and private treatment records.

Service treatment records reflect that in April 1991, following her return from deployment to the Persian Gulf, a demobilization physical examination report indicates normal lower extremities.  In May 1991, the Veteran reported that she had twisted her knee while on deployment.  She endorsed pain, effusion, locking, and giving way.  The report of an orthopedic consultation indicates that she was referred for physical therapy.  A subsequent May 1991 physical therapy record indicates the Veteran's report of no pain while running, jumping, and performing squats.  She complained of some swelling and pain while driving, but no pain with climbing stairs.  Objectively, there was tenderness only to deep palpation.  Active range of motion was within normal limits.  Ligament testing was negative, as was compression testing.  There was trace effusion.  The Veteran was advised to continue her home exercise program.  On follow-up in June 1991, the Veteran reported that she was able to run without pain.  She was advised to continue rehabilitation.  On periodic physical examination in September 1995, the Veteran's lower extremities were normal.  Medical certifications in March and October 1997 indicate the Veteran's denial of medical problems.  

Private treatment records indicate that on orthopedic evaluation in June 2000, the Veteran reported a work injury in May 2000 when she slipped on a wet floor and twisted her right knee.  In August 2000, the Veteran reported having slipped on a wet floor at work in May 2000, injuring her right knee.  The provider assessed medial collateral ligament strain and right knee osteoarthritis.  She recommended two to three weeks of therapy.  Arthroscopy was performed in September 2000.  

On VA examination in November 2002, the Veteran reported that she sustained an injury to her right knee when she slipped and fell during night maneuvers.  She indicated that she went to sick call and was given a brace and prescribed light duty.  She noted that her knee had continued to bother her over the years.  She related that she had undergone surgery for a torn anterior cruciate ligament in September 2000.  Following physical examination, the diagnosis was chronic right knee strain, status post trauma and surgery.  

Since the December 2002 rating decision, additional medical and lay evidence has been added to the record.  The medical evidence added to the record reflects the Veteran's continued complaints referable to her right knee.  She has also submitted statements regarding her knee injury and current symptoms.  The Board additionally notes that on various occasions, the Veteran has submitted duplicate copies of service treatment records and private treatment records that were reviewed at the time of the December 2002 adjudication.

An August 2011 VA examination report indicates a diagnosis of mild osteoarthritis of the right knee.  The examiner indicated that there was no residual of prior injury.  

A Disability Benefits Questionnaire completed by a private orthopedic surgeon indicates that total knee replacement was performed in October 2016.  

As discussed, service connection for a right knee disability was denied because there was no evidence of permanent residuals or chronic disability in the service treatment records, and no evidence that the current right knee condition was related to an incident of service.  In essence, the claim was denied because the evidence did not support a relationship between the incident in service and the current disability.  Since the December 2002 rating decision, evidence added to the record does not include any showing of a chronic knee disability during service, or a relationship between the current knee disability and active service.  

Moreover, the Veteran's statements concerning symptoms during service and currently are cumulative, as such arguments were considered by the AOJ in its previous adjudication of this issue.  The evidence added to the record does not demonstrate a diagnosis of a chronic right knee disability during service, or a relationship between the current disability and any incident of service.  Thus, the evidence added to the record since the December 2002 rating decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the December 2002 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for a right knee disability may not be reopened.  

Service Connection 

      Vertigo

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of vertigo or dizziness.  Various examinations conducted during the course of the Veteran's service do not reflect complaints or findings indicative of dizziness.  The Veteran was repeatedly found to be neurologically normal.  

VA treatment records associated with the claims file are negative for any diagnosis or abnormal finding indicative of vertigo.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed vertigo.  In this regard, there is no indication of a disability manifested by vertigo during active service, in the years during which the Veteran was a member of the Army Reserves and National Guard, or currently.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Notably, while the Veteran has claimed service connection for vertigo and has been advised of the evidence necessary to substantiate her claim, she has produced no evidence showing that she has a diagnosis of any disability manifested by vertigo.  The Board notes that a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that she has vertigo that is related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to diagnosis because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for vertigo, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Sleep Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a sleep disability, to include insomnia.  In January 1983, October 1988, April 1991, and September 1995, the Veteran denied frequent trouble sleeping.  No relevant abnormalities were noted on concurrent examinations.  

In March and October 1997, the Veteran denied a current medical problem, and medical problems since her last periodic physical examination.  
In August 2016, a VA examiner reviewed the Veteran's history and provided a diagnosis of unspecified depressive disorder.  The examiner noted that the Veteran had chronic sleep impairment.  She recited a complete history, and concluded that the current sleep problem did not represent a separate and distinct disability or disease.  She noted that the sleep problems were most likely a symptom of depressive disorder, combined with an inability to become comfortable due to various sources of pain.  She noted that a sleep study had been conducted, which resulted in no diagnosis of sleep apnea.  She concluded that there was insufficient evidence to warrant of confirm a diagnosis of obstructive sleep apnea or periodic limb movement disorder causing insomnia.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for the claimed sleep disability.  In this regard, there is no indication of a disability manifested by sleep disturbance during active service, in the years during which the Veteran was a member of the Army Reserves and National Guard, or currently.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin (service connection may not be granted unless a current disability exists).  Notably, while the Veteran has claimed service connection for a sleep disability and has been advised of the evidence necessary to substantiate her claim, she has produced no evidence showing that she has a diagnosis of a sleep disability that is a separate and distinct disability.  Rather, the August 2016 VA examiner specified that the Veteran's chronic sleep disturbance is a manifestation of her service-connected depressive disorder.  The Board notes that a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that she has a distinct and separate sleep disability that is related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  See Washington.  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to diagnosis because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker at 71 (1997); see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

	Bilateral Leg Disability

Service treatment records reflect that the Veteran complained of left thigh pain and swelling in June 1983.  She reported leg cramps on periodic examinations in October 1988, April 1991, September 1995, and February 2001.  In October 1988, the examiner noted leg cramps at night; however, clinical examination revealed normal lower extremities and musculoskeletal.  Likewise, examinations in April 1989 and April 1991 revealed normal lower extremities and musculoskeletal.  

In March and October 1997, the Veteran denied a current medical problem, and medical problems since her last periodic physical examination.  

In August 2016, a VA examiner indicated that there was no right or left leg disability or residual.  In doing so, she conducted a full review of the record and recited pertinent evidence.  She indicated that current X-rays revealed no evidence of acute fracture of dislocation, no pathologic osteolytic or osteoblastic bone lesions, and no soft tissue abnormalities.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for the claimed bilateral leg disability.  In this regard, there is no indication of a chronic bilateral leg disability during active service, in the years during which the Veteran was a member of the Army Reserves and National Guard, or currently.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin (service connection may not be granted unless a current disability exists).  Notably, while the Veteran has claimed service connection for a bilateral leg disability and has been advised of the evidence necessary to substantiate her claim, she has produced no evidence showing that she has a diagnosis such.  Rather, the August 2016 VA examiner specified that there was insufficient evidence to render a diagnosis.  The Board notes that a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that she has a bilateral leg disability that is related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  See Washington.  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to diagnosis because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker at 71 (1997); see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral leg disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

TDIU

The Veteran asserts that service-connected disabilities preclude him from gainful employment.  She is service connected for major depressive disorder, evaluated as 50 percent disabling; and residuals of left ankle sprain, evaluated as 10 percent disabling.  Her combined evaluation for compensation is 60 percent.    

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that She has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Where a Veteran is unemployable by reason of his service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), as is the case here, TDIU claims may be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The central inquiry when considering entitlement to a TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and maintain employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  See Van Hoose at 363 (1993).

As an initial matter, the Board observes that   Moreover, the Board finds that the Veteran's service-connected disabilities do not met the objective criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Moreover, the Board concludes that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.   In this regard, the Board notes that, as recently as August 2016 during a VA mental disorders examination, the Veteran reported that she worked as a nursing assistant from 1995 to 2012, and had since been employed as a detention worker.  She denied having lost any time from work.  As such, the Board's conclusion that referral is not warranted is fully supported by the evidence of record.  

In summary, the Veteran is not entitled to a TDIU on a schedular basis; moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and this claim must be denied.  


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for a sleep disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to a TDIU is denied.






______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


